PER CURIAM:
Lisa Broadnax appeals the district court’s orders denying relief on her civil action arising out of a foreclosure sale. Our review of the record and the opinions of the district court discloses no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Broadnax v. Washington Mutual Bank, Nos. CA-04-693; CA-04-693-2 (E.D. Va. Feb. 4, 2005; May 20, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED